Citation Nr: 1143779	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychotic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986with subsequent duty in the Air Force Reserves until May 2001, with a period of inactive duty for training (INACDUTRA) in December 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a psychotic disorder. 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2011). In November 2002, additional service treatment records were associated with the claims file. These records are pertinent to the claim on appeal and were not associated with the claims folder when VA first decided the claim in the November 2002 rating decision. This claim will be reconsidered without consideration of whether there is new and material evidence. Id. The Board has therefore listed the issue on the title page accordingly.    


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran was diagnosed and hospitalized for psychosis while attending unit training assembly (UTA) on status with the United States Air Force Reserves (USAFR) and not assigned to an active duty unit for training.  

3. The Veteran's post-service diagnosis of a psychotic disorder did not result from an injury incurred or aggravated in the line of duty during a period of INACDUTRA. 


CONCLUSION OF LAW

The criteria for service connection for a psychotic disorder have not been met. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West Supp. 2010); 38 C.F.R. § 3.6(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a March 2007 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the March 2007 letter also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current appeal, VA has obtained the Veteran's service treatment records, to include during active duty and reserve service, VA outpatient treatment records from March 2006 to February 2007, and private treatment records from March 1993 to March 2001 and February 2008. 

Although an examination or an opinion was not obtained in connection with the claim on appeal, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim. Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) indicates that the disability or symptoms may be associated with the claimant's active duty; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West Supp. 2010).

Recently, the Federal Circuit addressed the appropriate standard to be applied in determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d). The Court held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). 

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection. Waters, 601 F.3d at 1278-79. As discussed below, the Veteran asserts that his current psychotic disorder originated from his diagnosis of psychosis while attending UTA; however, law and implementing regulation only permit VA to award service connection for an injury incurred or aggravated in the line of duty during a period of INACDUTRA. Consequently, VA was not required to afford the Veteran an examination as to the etiology of his psychotic disorder. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

In an August 2008 substantive appeal, via a VA Form 9, the Veteran reported that service connection should be awarded for his psychotic disorder because he was medically retired due to the disorder and is still receiving treatment.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

A Veteran is a person who served in the active military, naval, or air service and was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West Supp. 2010); 38 C.F.R. § 3.1(d) (2011). The term 'active military, naval, or air service' includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West Supp. 2010); 38 C.F.R. § 3.6(a) (2011). 

VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process. VAOPGCPREC 86-90 (July 18, 1990). However, 38 C.F.R. § 3.6(a) permits service connection for acute myocardial infraction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.

INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West Supp. 2010); 38 C.F.R. § 3.6(d)(4) (2011). Only service department records can establish if and when a person served on active duty, ACDUTRA, or INACDUTRA. Cahall v. Brown, 7 Vet App. 232, 237 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records reveals a diagnosis and hospitalization treatment for psychosis. A February 2000 Line of Duty Determination (LODD), via a AF Form 348, documents the Veteran was treated for acute psychosis, marked as a "disease" in December 1999 while attending UTA on status with the USAFR and not assigned to an active duty unit for training. He was initially hospitalized at the David Grant Medical Center (DGMC) on Travis Air Force Base (AFB), then transferred to a civilian psychiatric facility. The second page of the LODD was completed in June 2000, and documents the proximate cause of the disease was "caused by stress," as stated by the Veteran. In a June 2000 memorandum, the LODD was found legally sufficient and the final determination was "existed prior to service (EPTS)-LOD not applicable." In a January 2001 memorandum, the Veteran was medically disqualified for continued military duty. 

Also of record is a December 1999 private treatment record which reports the Veteran's hospitalization treatment for a psychiatric disorder. He was diagnosed with psychosis not otherwise specified (NOS) and assigned a Global Assessment of Functioning (GAF) score of 40. A March 2000 private treatment statement summarized the Veteran's psychiatric treatment and noted the Veteran's diagnosis and medical condition as psychotic disorder, NOS, rule out major depressive disorder with psychotic features. Most recently, a February 2008 private treatment record notes the Veteran has been compliant with his prescribed "medication for acute psychosis requiring inpatient hospitalization while in the military." After a review of the Veteran's records, the private physician concluded that the Veteran's psychosis "is an ongoing medical condition that is under control by his medication."     

After a review of the evidentiary record, the Board finds that the preponderance of the evidence is against the grant of service connection for a psychotic disorder. 

The Board acknowledges the Veteran was diagnosed and hospitalized for psychosis in December 1999, and finds this to be during a period of INACDUTRA as evidenced by the February 2000 LODD. Furthermore, the term "psychosis" is defined as a mental disorder. See Dorland's Illustrated Medical Dictionary 1573 (31st ed. 2007). As discussed above, the law and implementing regulation only permit VA to award service connection for an injury incurred or aggravated in the line of duty during a period of INACDUTRA, while also noting the exceptions under 38 C.F.R. § 3.6(a) which are not applicable in this case. 38 U.S.C.A. § 101(24) (West Supp. 2010); 38 C.F.R. § 3.6(a) (2011). Since the Veteran's claim for a psychotic disorder is not an injury incurred or aggravated during INACDUTRA, the claim on appeal must be denied. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a psychotic disorder is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


